Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment filed on 9/01/2021, responding to the office action mailed on 04/01/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites wherein said first etch step is directly followed by a deposition of tunneling dielectric and then a deposition comprising polysilicon, wherein said forming at least one third level comprises forming a window within said third level to allow lithography alignment through said third level to an alignment mark underneath, wherein said first level comprises memory peripheral circuits, and wherein at least one of said first memory cells is at least partially atop a 

Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites wherein said first etch step is directly followed by a deposition of tunneling dielectric and then a deposition comprising polysilicon, wherein said forming at least one third level comprises forming a window within said third level to allow lithography alignment through said third level to an alignment mark underneath, wherein said first level comprises memory peripheral circuits, and wherein at least one of said first memory cells is at least partially atop a portion of said memory peripheral circuits in combination with other elements of the claim 1.

Claims 8-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 that recites wherein said forming at least one third level comprises forming a window within said third level to allow lithography alignment through said third level to an alignment mark underneath in combination with other elements of the claim 8.

Claims 15-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 that recites wherein said forming at least one third level comprises forming a 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/SELIM U AHMED/     Primary Examiner, Art Unit 2896